     6:21-cv-00245-JFH-SPS Document 4 Filed in ED/OK on 08/19/21 Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT FOR THE
                      EASTERN DISTRICT OF OKLAHOMA

CHAD WILLIAM REED,

                        Plaintiff,

v.                                                              CIV-21–245-JFH-SPS

SCOTT CROW, et al.,

                        Defendants.

                                      OPINION AND ORDER

        Plaintiff, a pro se prisoner seeking to bring a civil action, has filed a motion to proceed in

forma pauperis (Dkt. 2). Having reviewed Plaintiff’s motion and supporting documents, the Court

finds he has sufficient funds to prepay the $350.00 filing fee and the $52.00 administrative fee

required to commence this action. 28 U.S.C. § 1914; District Court Fee Schedule.

        In forma pauperis status may be denied if the total balance of the prisoner’s
        institutional accounts exceeds the sum of the required filing fee plus $10.00. In the
        event in forma pauperis status is denied, payment of the entire filing fee shall be
        required to commence the action or appeal. Failure to pay the filing fee or any other
        payment ordered by the Court by the date specified, to seek a timely extension
        within which to make the payment, or to show cause in writing for failure to pay
        by the date specified shall be cause for dismissal of the action without prejudice to
        refiling.

Local Civil Rule 3.5(b). Because Plaintiff’s motion for leave to procced in forma pauperis

indicates he has $2,300.00 in his draw and savings accounts, the motion is DENIED, and he must

prepay the filing fee for this action to proceed. Plaintiff is directed to submit the total of $402.00

for filing and administrative fees within twenty (20) days, or show cause in writing by that date

for his failure to do so.

        IT IS HEREBY ORDERED that Plaintiff forward $402.00 for the $350.00 filing fee and

the $50.00 administrative fee to the Court Clerk within twenty (20) days of the entry of this Order,

or show cause by that date why he does not have the assets to pay the fees. The agency having

custody of Plaintiff is ordered to release funds from Plaintiff’s accounts, including Plaintiff’s trust
    6:21-cv-00245-JFH-SPS Document 4 Filed in ED/OK on 08/19/21 Page 2 of 2




account, for payment of the required fees. Plaintiff is advised that unless by the date set forth

above he has either (1) paid the full filing fee and administrative fee or (2) shown cause in writing

for his failure to pay, this action will be subject to dismissal without prejudice to refiling

        IT IS FURTHER ORDERED that the Clerk of Court send a copy of this Order to the

trust fund officer at Plaintiff’s facility.

        Dated this 19th day of August, 2021.

                                              _____________________________________
                                              JOHN F. HEIL, III
                                              UNITED STATES DISTRICT JUDGE
